DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 3/1/2022 amended claims 13 and 19, cancelled claims 29 and 33 and added new claims 34-36.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Rabbat from the office action mailed 10/1/2021; therefore this rejection is withdrawn.  The supplemental specification (filed for clarity purposes on 7/21/2022) was considered by the examiner and is entered herein.  For the reasons discussed below claims 13-17, 19-28, 30-32 and 34-36 are allowed.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 was filed after the mailing date of the notice of allowance on 4/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  In regards to the German-language NPL document in the IDS filed 7/18/2022 – only the reactants and compounds were considered (they did not read on the claims as instantly recited).   


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND line 1 of the SPECIFICATION to read as follows:
-------- “This application is a 371 of PCT/CA2018/050314 filed 03/15/2018 which claims benefit of 62/472,812 filed 03/17/2017.” -------



Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  as evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise di-azaphenothiazine and di-azaphenoxazines antioxidant compounds.  However, the prior art teaches 1,3-diazaphenothiazine and 1,3-diazaphenoxazines compounds and not 2,4-diazaphenothiazine and 2,4-diazaphenoxazines compounds as recited in the instant claims.  Applicants through the examples from the instant specification and the Declaration signed by Derek Pratt on 3/1/2022 have shown the criticality for the 2,4-configuration and therefore claims 13-17, 19-28, 30-32 and 34-36 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771